Election/Restrictions
Applicant’s election without traverse of an electric submersible pump (Group II) in the reply filed on October 28, 2021 is acknowledged.

Claims 1 & 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2021.

Priority
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ESP section, electric submersible pump, motor and protector must be shown or the feature(s) canceled from the claim(s).  The drawings must also show a shaft supported by a plurality of bearings at locations of reduced vibrations spaced by a plurality/varying of lengths.  No new matter should be entered.


Double Patenting
Claims 3-8 are objected to under 37 CFR 1.75 as being substantial duplicates of claims 9-14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-14 recite limitations; namely an ESP section, electric submersible pump, motor and protector; that are not shown in the drawings.  Nor are any particular features corresponding to these limitations described in the specification to differentiate them from each other, or distinguish them in any many manner from features that are not similarly identified.  Without such it is not possible to accurately determine the metes and bounds of the claims.
The only textual difference between claims 3 and 9 is that the former recites “spacings having a plurality of lengths” and the latter recites “spacings having varying lengths”. That which structurally distinguished them is neither shown nor described and is therefore unknown.

Claim Rejections - 35 USC § 102
Claims 3, 4, 6-10 & 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingham, US 5,711,371.  Bingham discloses an electric submersible pump (ESP), comprising:
an ESP section (Fig. 1);
a shaft (22) for rotation in the ESP section; and
a plurality of bearings (36, 38, 58, 54, 56) spaced along the shaft and configured to provide radial support of the shaft, wherein each pair of adjacent bearings is separated by a 
wherein Fig. 1 shows the length of each successive bearing span along the shaft is at least 5 percent different from the length of each neighboring bearing span.

Claims 3, 4, 6-10 & 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Collie, US 9,631,630.  At Fig. 1, Collie shows an electric submersible pump (ESP), comprising:
an ESP section (10, col. 1, lines 1-6);
a shaft (14) for rotation in the ESP section; and
a plurality of bearings (38, 40, 42) spaced along the shaft and configured to provide radial support of the shaft, wherein each pair of adjacent bearings is separated by a bearing spacing such that the ESP section comprises a plurality of bearing spacings, the bearing spacings having varying lengths,
wherein the length of each successive bearing span along the shaft is at least 5 percent different from the length of each neighboring bearing span.

Claims 3-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prieto, US 8,851,864.  Prieto discloses an electric submersible pump (ESP), comprising:
an ESP section (11);
a shaft (41) for rotation in the ESP section; and
a plurality of bearings (45) spaced along the shaft and configured to provide radial support of the shaft, wherein each pair of adjacent bearings is separated by a bearing spacing 
wherein Figs. 5 & 6 show the length of each successive bearing span along the shaft is at least 5 percent different from the length of each neighboring bearing span,
wherein the bearings are positioned at locations of reduced vibration along the shaft (col. 5, lines 17 & 18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Flatern discloses electric submersible pumps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Greg Binda/Primary Examiner, Art Unit 3679